Exhibit 10.1



EMPLOYEE RESTRICTED STOCK AWARD

TOREADOR RESOURCES CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

 

Pursuant to the Toreador Resources Corporation 2005 Long-Term Incentive Plan
(the “Plan”) for key employees, key consultants, and outside directors of
Toreador Resources Corporation, a Delaware corporation (the “Company”) and its
Subsidiaries,

 

Michael FitzGerald  

(the “Participant”)

 

has been granted a Restricted Stock Award in accordance with Section 6.4 of the
Plan.

 

1.            Terms of Award. The number of shares of Common Stock awarded under
this Award Agreement (this “Agreement”) is 40,000 shares (the “Awarded Shares”).
The Date of Grant of this Award is May 30, 2006.

 

2.            Subject to Plan. This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement. The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan. This Agreement is subject to any rules
promulgated pursuant to the Plan by the Board or the Committee and communicated
to the Participant in writing.

 

3.            Vesting. Except as specifically provided in this Agreement and
subject to certain restrictions and conditions set forth in the Plan, the
Awarded Shares shall be vested as follows:

 

(a)          Ten percent (10%) of the total Awarded Shares shall vest on the
first anniversary of the Date of Grant, provided the Participant is employed by
(or, if the Participant is a Consultant or an Outside Director, is providing
services to) the Company or a Subsidiary on that date.

 

(b)          An additional twenty percent (20%) of the total Awarded Shares
shall vest on the second anniversary of the Date of Grant, provided the
Participant is employed by (or, if the Participant is a Consultant or an Outside
Director, is providing services to) the Company or a Subsidiary on that date.

 

(c)          An additional thirty percent (30%) of the total Awarded Shares
shall vest on the third anniversary of the Date of Grant, provided the
Participant is employed by (or, if the Participant is a Consultant or an Outside
Director, is providing services to) the Company or a Subsidiary on that date.

 

(d)          The remaining forty percent (40%) of the total Awarded Shares shall
vest on the fourth anniversary of the Date of Grant, provided the Participant is
employed by (or, if the Participant is a Consultant or an Outside Director, is
providing services to) the Company or a Subsidiary on that date.

 

Notwithstanding the foregoing, in the event that a Change in Control occurs,
then immediately prior to the effective date of such Change in Control, the
total Awarded Shares not previously vested shall thereupon immediately become
fully vested.

 

4.    Forfeiture of Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3

 



 



 

shall be forfeited on the date of the Participant’s Termination of Service. Upon
forfeiture, all of the Participant’s rights with respect to the forfeited
Awarded Shares shall cease and terminate, without any further obligations on the
part of the Company.

 

5.            Restrictions on Awarded Shares. Awarded Shares that are not vested
in accordance with Section 3 and which are subject to forfeiture in accordance
with Section 4 shall be subject to the terms, conditions, provisions, and
limitations of this Section 5.

 

(a)           Subject to the provisions of the Plan and the other terms of this
Agreement, from the Date of Grant until the date the Awarded Shares are vested
in accordance with Section 3 and no longer subject to forfeiture in accordance
with Section 4 (the “Restriction Period”), the Participant shall not be
permitted to sell, transfer, pledge or assign any of the Awarded Shares.

 

(b)          Except as provided in paragraph (a) above, the Participant shall
have, with respect to his or her Awarded Shares, all of the rights of a
stockholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon.

 

6.    Legend. The following legend shall be placed on all certificates
representing Awarded Shares:

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Toreador Resources Corporation
2005 Long-Term Incentive Plan, a copy of which is on file at the principal
office of the Company in Dallas, Texas. No transfer or pledge of the shares
evidenced hereby may be made except in accordance with and subject to the
provisions of said Plan. By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

 

2

 



 

 

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

 

7.            Delivery of Certificates. Certificates for Awarded Shares free of
restriction under this Agreement shall be delivered to the Participant promptly
after, and only after, the Restriction Period shall expire without forfeiture in
respect of such shares of Common Stock. Certificates for shares of Common Stock
forfeited pursuant to Section 4 shall be promptly returned to the Company by the
Participant. In connection with the issuance of a certificate for Restricted
Stock, the Participant shall endorse such certificate in blank or execute a
stock power in a form satisfactory to the Company in blank and deliver such
certificate and executed stock power to the Company. The parties acknowledge
that remedies at law will be inadequate remedies for breach of this Section 7
and consequently agree that this Section 7 shall be enforceable by specific
performance. The remedy of specific performance shall be cumulative of all of
the rights and remedies at law or in equity of the parties under this Section 7.

 

8.            Voting. The Participant, as record holder of the Awarded Shares,
has the exclusive right to vote, or consent with respect to, such Awarded Shares
until such time as the Awarded Shares are transferred in accordance with this
Agreement or a proxy is granted pursuant to Section 9 below; provided, however,
that this Section 8 shall not create any voting right where the holders of such
Awarded Shares otherwise have no such right.

 

9.            Proxies. The Participant may not grant a proxy to any person,
other than a revocable proxy not to exceed 30 days in duration granted to
another stockholder for the sole purpose of voting for directors of the Company.

 

10.         Representations, Etc. Each spouse individually is bound by, and such
spouse's interest, if any, in any Awarded Shares is subject to, the terms of
this Agreement. Nothing in this Agreement shall create a community property
interest where none otherwise exists.

 

11.         Simultaneous Death. If the Participant and his or her spouse both
suffer a common accident or casualty which results in their respective deaths
within 60 days of each other, it shall be conclusively presumed, for the purpose
of this Agreement, that the Participant died first and the spouse died
thereafter.

 

12.         Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

13.         The Participant's Representations. Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he will not acquire any
Awarded Shares, and that the Company will not be obligated to issue any Awarded
Shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority. Any determination in this
connection by the Company shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.

 

14.         The Participant’s Acknowledgments. The Participant acknowledges
receipt of a copy of the Plan and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts this Award subject to all the
terms and provisions thereof. The Participant hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Board or
the Committee upon any questions arising under the Plan or this Agreement.

 

 

3

 



 

 

15.         Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

 

16.         Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
either a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

17.         Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

18.         Entire Agreement. This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter. All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

19.         Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein. No person or entity shall
be permitted to acquire any Awarded Shares without first executing and
delivering an agreement in the form satisfactory to the Company making such
person or entity subject to the restrictions on transfer contained in Section 5
hereof.

 

20.         Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Participant’s consent or signature
if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder. Notwithstanding the preceding sentence, the Company may amend
the Plan to the extent permitted by the Plan.

 

21.         Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

22.         Gender and Number. Words of any gender used in this Agreement shall
be held and construed to include any other gender, and words in the singular
number shall be held to include the plural, and vice versa, unless the context
requires otherwise.

 

 

4

 



 

 

23.         Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

 

(a)

Notice to the Company shall be addressed and delivered as follows:

 

Toreador Resources Corporation

4809 Cole Avenue, Suite 108

Dallas, Texas 75205

Attn: Chief Financial Officer

Facsimile:  (214) 559-3945

 

(b)          Notice to the Participant shall be addressed and delivered as set
forth on the signature page.

 

24.         Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election. By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Code Section 83(b). The Company or, if applicable, any
Subsidiary (for purposes of this Section 24, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
this Award. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant's income arising with respect to this Award.
Such payments shall be required to be made when requested by Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock. Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) if the Company, in its sole discretion, so consents in writing,
the actual delivery by the exercising Participant to the Company of shares of
Common Stock that the Participant has not acquired from the Company within six
(6) months prior to the date of exercise, which shares so delivered have an
aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding payment; (iii)
if the Company, in its sole discretion, so consents in writing, the Company's
withholding of a number of shares to be delivered upon the exercise of this
Award, which shares so withheld have an aggregate fair market value that equals
(but does not exceed) the required tax withholding payment; or (iv) any
combination of (i), (ii), or (iii). The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant.

 

[Signature Page to Follow]

 

5

 



 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

COMPANY:

 

TOREADOR RESOURCES CORPORATION

 

 

By: /s/Douglas W. Weir

 

Name:

Douglas W. Weir

Title:

Sr. VP & CFO

 

 

 

PARTICIPANT:

 

MICHAEL FITZGERALD

 

 

/s/Michael J FitzGerald

Signature

 

Name:

Michael FitzGerald

 

Address:

4809 Cole Avenue, Suite 108

 

Dallas, Texas 75205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 